Title: From John Adams to Richard Rush, 11 August 1813
From: Adams, John
To: Rush, Richard



Quincy, Aug. 11, 1813.

“When I had an army to create, I would have called for the list of Revolutionary officers and would have nominated every Survivor according to the rank he held at the conclusion of the war—Yates, Schuyler, Lincoln, Knox, Clintons, Pinckneys, Sumters, Muhlenbergs; who you will. But not one of my Ministers, not one Senator, not one Representative, and what was more than all, Washington who was Vice roy over me, nor Hamilton who was Vice Roy over all, would have heard the proposition with patience.”
